Case 4:20-cv-11589-SDD-EAS ECF No. 23, PageID.505 Filed 03/04/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


CHRISTOPHER RENTOLA and
SHERREE RENTOLA, individually and Case No.: 4:20-cv-11589-SDD-EAS
on behalf of all others similarly situated,
                                            Hon. Stephanie Dawkins Davis
                           Plaintiffs,
                                            Mag. Judge Elizabeth A. Stafford
      v.

DOW JONES & COMPANY, INC., a
Delaware corporation,

                          Defendant.


       NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs

Christopher Rentola and Sherree Rentola hereby dismiss with prejudice all claims

against Defendant Dow Jones & Company, Inc.

Dated: New York, New York                  BURSOR & FISHER, P.A.
       March 4, 2021
                                           By:   /s/ Philip L. Fraietta
                                                     Philip L. Fraietta
                                           Joseph I. Marchese
                                           Philip L. Fraietta
                                           888 Seventh Avenue
                                           New York, NY 10019
                                           Telephone: (646) 837-7150
                                           Facsimile: (212) 989-9163
                                           Email: jmarchese@bursor.com
                                                   pfraietta@bursor.com
                                           HEDIN HALL LLP
                                           Frank S. Hedin
                                           1395 Brickell Avenue, Suite 1140
                                           Miami, FL 33131
Case 4:20-cv-11589-SDD-EAS ECF No. 23, PageID.506 Filed 03/04/21 Page 2 of 2



                                         Telephone: (305) 357-2107
                                         Facsimile: (305) 200-8801
                                         Email: fhedin@hedinhall.com
                                         BARBAT. MANSOUR & SUCIU
                                         PLLC
                                         Nick Suciu III
                                         6905 Telegraph Road, Suite 115
                                         Bloomfield Hills, MI 48301
                                         Tel: (313) 303-3472
                                         Email: nicksuciu@bmslawyers.com
                                         Attorneys for Plaintiffs




                                     2
